 



         

Exhibit 10h
EXECUTION COPY
AMENDMENT NO. 1 TO THE
FIVE YEAR CREDIT AGREEMENT

     
 
  Dated as of April 29, 2005

          AMENDMENT NO. 1 TO THE FIVE YEAR CREDIT AGREEMENT among RADIOSHACK
CORPORATION, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and CITIBANK, N.A., as agent
(the “Agent”) for the Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, the Lenders and the Agent have entered into a Five
Year Credit Agreement dated as of June 16, 2004 (the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.
          (2) The Borrower and the Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.
          SECTION 1. Amendment to Credit Agreement. Section 5.02(e) of the
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby deleted
in full.
          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when the Agent shall
have received counterparts of this Amendment executed by the Borrower and the
Required Lenders or, as to any of the Lenders, advice satisfactory to the Agent
that such Lender has executed this Amendment. This Amendment is subject to the
provisions of Section 8.01 of the Credit Agreement.
          SECTION 3. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the recital of
parties to this Amendment.
     (b) The execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement and the Notes, as amended hereby, are within
the Borrower’s corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (i) the Borrower’s charter or by-laws
or(ii) law or any contractual restriction binding on or affecting the Borrower.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required

 



--------------------------------------------------------------------------------



 



for the due execution, delivery or performance by the Borrower of this Amendment
or the Credit Agreement and the Notes, as amended hereby.
     (d) This Amendment has been duly executed and delivered by the Borrower.
This Amendment and the Credit Agreement and the Notes, as amended hereby, are
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms (subject, as the enforcement
of remedies, to applicable bankruptcy, reorganization, moratorium and similar
laws affecting creditors rights generally).
     (e) There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment or any of the other Loan Documents, as amended
hereby.
          SECTION 4. Reference to and Effect on the Credit Agreement and the
Notes. (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
          (b) The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.
          SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand
all costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

 



--------------------------------------------------------------------------------



 



          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

  RADIOSHACK CORPORATION
      By   /s/ David G. Barnes         Title: Senior Vice President - Chief     
             Financial Officer    

  CITIBANK, N.A.,
     as Agent and as a Lender
      By   /s/ Judith Green         Title: Vice President     

  BANK OF AMERICA, N.A.
      By   /s/ Ross Evans         Title: Vice President     

  KEYBANK NATIONAL ASSOCIATION
      By   /s/ Brendan A. Lawlor         Title: Senior Vice President     

  WACHOVIA BANK, NATIONAL ASSOCIATION
      By   [Signature Illegible]         Title: Director     

  SUNTRUST BANK
      By           Title:     

  WELLS FARGO BANK, NATIONAL ASSOCIATION
      By   /s/ Steve Melton         Title: Vice President   

 



--------------------------------------------------------------------------------



 



  ROYAL BANK OF CANADA
      By   /s/ Gordon MacArthur         Title: Authorized Signatory     

  U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Gregory Dryden         Title: Sr. Vice President     

  COMERICA BANK
      By   /s/ Janet L. Wheeler         Title: Assistant Vice President     

  CALYON NEW YORK BRANCH
      By   /s/ Philippe Soustra         Title: Senior Vice President     

        By   /s/ Attila Coach         Title: Managing Director     

  FIFTH THIRD BANK
      By   /s/ Mike Mendenhall         Title: Corporate Banking Officer     

  NATIONAL CITY BANK
      By           Title:     

  THE BANK OF NEW YORK
      By   /s/ Lucille Madden         Title: Vice President   

 



--------------------------------------------------------------------------------



 



  BANK OF TEXAS, N.A.
      By   /s/ Jerry Price         Title: Vice President     

  HIBERNIA NATIONAL BANK
      By   /s/ Derek Blount         Title: Vice President   

 